Bigelow, C. J.
The power of the court over the award was plenary. They had a right to accept, recommit or reject it. Gen. Sts. c. 147, § 10. If, however, the judgment or decree which they entered in the case was erroneous in matter of law, the aggrieved party may obtain a revision of it by this court on exceptions. Eaton v. Hall, 5 Met. 287.
*22In the present case, the award was rightly rejected. The facts show that two of the referees, at the time of their appointment, were not impartial men, but had, in effect, prejudged, by an ex parte examination of the property, the very question which was submitted to them by the parties. If this fact had been known to the plaintiffs at the time they assented to th selection of the arbitrators, and entered into the rule, it might have been held that any objection on this ground had been waived ; but it appears that they were ignorant of it, and that, although it was well known to the defendants’ agent, it was not disclosed to the plaintiffs. This concealment certainly wears an aspect of fraudulent collusion.
Another good reason for setting aside the award and refusing to recommit it to the same arbitrators was, that due notice was not given to the plaintiffs of a hearing on the subject matter of the submission. A notice, after the arbitrators had examined the property and made up their minds as to the extent of the damages sustained by the plaintiffs, was too late. The object of a notice is to give an opportunity to the parties to present their case to the arbitrators before a conclusion is arrived at. It is an idle ceremony, if given after the judgment of the arbitrators is formed. Exceptions overruled.